DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's supplemental submission filed on 1/5/2502 has been entered.
Claims 1, 11, and 19-20 have been amended.
Claims 2-8, 15-16, 18, and 21-23 have been cancelled.

Response to Arguments
The Arabeyre/Daniel rejection has been withdrawn in view of applicant’s amendment.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Mr. Justin Cassell 1/12/2022 and 1/13/2022, see Interview Summary for all details.
The application has been amended as follows: 
	In claim 1, line 10, delete “distinct textile structure” and replace with --textile structure distinct--.
In claim 1, line 11, delete “the first cuff has a textile structure including” and replace with --the textile structure of the first cuff includes--.
In claim 19, line 9, delete “distinct textile structure” and replace with --textile structure distinct--.
In claim 19, line 10, delete “a knitted structure including” and replace with --the textile structure includes--.
In claim 19, line 11, delete “knitted structure” and replace with --textile structure--.
In claim 20, line 10, delete “distinct textile structure” and replace with --textile structure distinct--.
In claim 20, line 11, delete “a knitted structure including” and replace with --the textile structure includes--.
In claim 20, line 12, delete “knitted structure” and replace with --textile structure--.
	Cancel claim 25.



Allowable Subject Matter
Claims 1, 9-14, 17, 19-20, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious an orthopedic device comprising the textile structure of the first cuff includes silicone yarns disposed on at least the inner surface of the first cuff, wherein the silicone yarns are exposed only in a dot profile only on the inner surface of the first cuff by being stitched with another yarn covering at least part of the silicone yarns, wherein  the dot profile comprises a plurality of columns of the exposed silicone yarns configured in an alternating arrangement, in combination with all other features recited in the claim.
Regarding dependent claims 9-14, 17, and 24, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 19, the art of record when considered alone or in combination neither anticipates nor renders obvious an orthopedic device comprising the textile structure including silicone yarns only on the inner surface of the first cuff, the textile structure having a pattern of exposed silicon yarns only in dot profile comprises a plurality column of exposed silicone yarns configured in an alternating arrangement, in combination with all other features recited in the claim.
Regarding independent claim 20, the art of record when considered alone or in combination neither anticipates nor renders obvious an orthopedic device comprising the textile structure including silicone yarns on the inner surface of the first cuff, the knitted structure having a pattern of exposed silicon yarns in dot profile comprises a plurality column of exposed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daniel of U.S. Patent Application No. US 2011/0137223 discloses sports bandages of non-slip material of silicone threads, Figures 1-6 illustrates silicone threads (102) is arranged in plurality of silicone threads (102) parallel relation with each other.  Daniel invention does not disclose the silicone threads are in dot profile comprises a plurality of columns in an alternating arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786